436 F.2d 940
Arthur L. HAMRICK, Appellant,v.Mr. Frank C. NORTON, Attorney, Betty J. Just, Clerk,District Courthouse, Saline County, Kansas, Appellees.
No. 508-70.
United States Court of Appeals, Tenth Circuit.
Jan. 28, 1971.

Arthur L. Hamrick, pro se.
Before LEWIS, Chief Judge, BREITENSTEIN and McWILLIAMS, Circuit judges.
PER CURIAM.


1
Upon docketing in this court, Hamrick was informed that we were going to consider summary affirmance of the judgment of the district court.  He has taken the opportunity afforded him to oppose such disposition in a memorandum addressing the underlying merits.


2
A thorough examination of the files and records in this cause at this time convinces us that the judgment of the district court was correct in result and should be affirmed.  See 322 F.Supp. 424 (D.C.Kan.1970).  Additionally, the Civil Rights Act cannot be used by a state prisoner to circumvent the requirement of 28 U.S.C. 2254 that state remedies must be exhausted.  Smartt v. Avery, 411 F.2d 408 (6th Cir. 1969).  See also Denney v. State of Kansas, 436 F.2d 587 (10th Cir. 1971).


3
Affirmed.